Exhibit 99.1 Pure Guar India Private Limited (A Development Stage Company) May 31, 2013 Index to the Financial Statements Contents Page(s) Report of Independent Registered Public Accounting Firm F-2 Balance Sheet at May 31, 2013 F-3 Statement of Operations for the Period from February 19, 2013 (Inception) through May 31, 2013 F-4 Statement of Stockholders' Equity (Deficit) for the Period from February 19, 2013 (Inception) through May 31, 2013 F-5 Statement of Cash Flows for the Period from February 19, 2013 (Inception) through May 31, 2013 F-6 Notes to the Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Pure Guar India Private Limited (A Development Stage Company) New Delhi, India We have audited the accompanying balance sheet of Pure Guar India Private Limited, a development stage company, (the "Company") as of May 31, 2013 and the related statements of operations, stockholders' equity (deficit) and cash flows for the period from February 19, 2013 (inception) through May 31, 2013. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of May 31, 2013 and the results of its operations and its cash flows for the period from February 19, 2013 (inception) through May 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company had a deficit accumulated during the development stage at May 31, 2013, a net loss and net cash used in operating activities for the period from February 19, 2013 (inception) through May 31, 2013. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regards to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Li and Company, PC Li and Company, PC Skillman, New Jersey July 17, 2013 F-2 Pure Guar India Private Limited (A Development Stage Company) Balance Sheet May 31, 2013 ASSETS Current assets Cash $ 1,915 Prepaid agricultural costs 11,453 Prepaid harvest 32,030 Prepaid land lease 68,634 Cultivation 1,125 Total current assets 115,157 TOTAL ASSETS $ 115,157 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accrued expenses $ 1,125 Advances payable 132,675 Total current liabilities 133,800 Total Liabilities 133,800 Stockholders' deficit Common stock: par value $0.1826: 50,000 shares authorized; 10,000 shares issued and outstanding 1,826 Deficit accumulated during the development stage (20,469) Total stockholders' deficit (18,643) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 115,157 See accompanying notes to the financial statements. F-3 Pure Guar India Private Limited (A Development Stage Company) Statement of Operations For the Period from February 19, 2013 (inception) through May 31, 2013 Revenues $ Operating expenses Salaries 4,718 Land lease expense 13,727 General and administrative 2,024 Total operating expenses 20,469 Loss before income tax provision (20,469) Income tax provision Net loss $ (20,469)
